UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7722



EDDIE C. WILSON, SR.,

                                              Plaintiff - Appellant,

          versus


PRISON HEALTH SERVICE, INCORPORATED; BALTIMORE
CITY DETENTION CENTER; BALTIMORE CITY BOOKING
& INTAKE CENTER,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-03-472-8-AW)


Submitted:   March 23, 2005                 Decided:   April 12, 2005


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie C. Wilson, Sr., Appellant Pro Se. Donald Joseph Crawford,
ALDELMAN, SHEFF & SMITH, Rockville, Maryland; John Joseph Curran,
Jr., Attorney General, Glenn Todd Marrow, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Eddie C. Wilson, Sr. appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.       See Wilson v.

Prison Health Servs., Inc., No. CA-03-472-8-AW (D. Md. Oct. 12,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -